OPINION OF THE COURT
Andrias, J.
The principal issue presented is the effect of Federal funding statutes on State social services programs and whether the acceptance by the States of such funding creates an individual right enforceable pursuant to the Civil Rights Act of 1881 as *19codified in 42 USC § 1983 for parties aggrieved by failures in such State programs. The answer varies from statute to statute and must be determined by the specific provisions of each statute. All of these statutes are intended to benefit the recipients of the State social services. The determinative question, however, is whether an aggrieved plaintiff is intended to be a direct or indirect beneficiary of such funding.
These cross appeals arise from four actions brought on behalf of the children in four families who, to varying degrees, are alleged to have been victimized by our foster care system and seek relief against defendants under various theories, including violations of Federal and State child welfare statutes and their rights under the United States and New York Constitutions.
The original action was commenced by the A. and B. families in October 1985. The F. and G. families served intervening complaints in April 1991 and March 1992, respectively. The Bronx Public Administrator also served an intervening complaint in March 1992 on behalf of the estate of Alan G., who was beaten to death by his father on March 5, 1990.
On a previous appeal, in Martin A. v Gross (153 AD2d 812), we affirmed the grant of a preliminary injunction (138 Misc 2d 212 [Elliott Wilk, J.]) to ensure compliance by the City defendants with the nondiscretionary requirements of Social Services Law § 409-a (1) (a) and § 409-e that a plan for the provision of preventive services to avoid unnecessary foster care placement of the affected children be developed within certain mandatory timetables.
Since our decision in Martin A. v Gross (supra), plaintiffs have withdrawn their request for class certification and all claims for injunctive and declaratory relief. They now seek only monetary damages for the individual plaintiffs.
In four of these cross appeals, which have been consolidated, plaintiffs appeal the dismissal of virtually all their claims on defendants’ motion for partial summary judgment, while defendants cross-appeal, seeking dismissal of plaintiffs’ remaining claims pursuant to Social Services Law § 409 et seq. and Article XVII of the New York State Constitution.
The other cross appeals, ordered to be heard with the foregoing consolidated cross appeals, arise from the personal injury and wrongful death claims brought by the Public Administrator on behalf of the estate of Alan G. There, defendants appeal the partial denial of their motion to dismiss such claims on Statute of Limitations grounds, while the Public Administrator *20cross-appeals to the extent that the claims for wrongful death were dismissed.
Primarily, plaintiffs contend that they are entitled to pursue a private right of action pursuant to the Federal child welfare statutes in issue, the Adoption Assistance and Child Welfare Act of 1980 (AACWA; 42 USC §§ 620-628, 670-679a) and the Child Abuse Prevention and Treatment Act (CAPTA; 42 USC § 5101 et seq.), essentially relying upon the interlocutory District Court decisions in Marisol A. v Giuliani (929 F Supp 662) and Jeanine B. v Thompson (877 F Supp 1268 [Jeanine B. I]) and arguing that the authorities relied upon by the City in opposing such claims are the progeny of the legislatively overruled Suter v Artist M. (503 US 347).
When these cross appeals were originally argued, Suter v Artist M. (supra), decided in 1992, was the latest in a line of Supreme Court cases, including Pennhurst State School v Halderman (451 US 1), Wright v Roanoke Redevelopment & Hous. Auth. (479 US 418), Golden State Tr. Corp. v Los Angeles (493 US 103) and Wilder v Virginia Hosp. Assn. (496 US 498), which developed a three-pronged test to be applied in determining whether a particular Federal statute creates a “federal right” enforceable pursuant to section 1983.1
Suter dealt with a class of children who alleged that the officials in charge of the Illinois foster care system were not making the “reasonable efforts” mandated by section 671 (a) (15) of AACWA (42 USC § 671 [a] [15]), which requires participating States to submit a plan which “provides that, in each case, reasonable efforts will be made (A) prior to the placement of a child in foster care, to prevent or eliminate the need for removal of the child from his home, and (B) to make it possible for the child to return to his home.” The Court, distinguishing the statute and regulations before it from those in Wilder, essentially held that AACWA only requires a State to submit a plan for approval by the Federal agency, but provides no guidance for determining what are “reasonable efforts”. Thus, the Court held, section 671 (a) (15) does not confer an enforceable right on behalf of its beneficiaries and does not cre*21ate an implied cause of action on their behalf (supra, at 363-364).
Because Suter did not explain the impact of its analysis on the Wilder test and the dissent characterized it as a departure from Wilder, it appeared to some observers to depart from Wilder in some respects and subsequent courts expressed differing opinions in attempting to reconcile or differentiate Wilder and Suter. In 1994, Congress went so far as to amend the Social Security Act of which AACWA is a part,2 suggesting to some that it limited the analysis in Suter to the specific section of AACWA in issue there and that, for any determination of “Federal rights” under any other provisions of AACWA, the courts had to look to pre-Suter precedents for guidance (see, Jeanine B. v Thompson, supra, at 1283).
However, any doubt about the continuing validity of Suter was removed by the Supreme Court’s subsequent decision in Blessing v Freestone (520 US 329, 117 S Ct 1353 [Apr. 21, 1997]), where five Arizona mothers, whose children are eligible for State child support services under title IV-D of the Social Security Act, brought suit pursuant to section 1983 against the director of the State child support agency alleging numerous deficiencies in Arizona’s child support enforcement program and seeking declaratory and injunctive relief requiring substantial compliance with the requirements of title IV-D. In reversing the Ninth Circuit’s holding (68 F3d 1141) that the five mothers had an enforceable individual right to have the State achieve “substantial compliance” with title IV-D, the Court (per O’Connor, J.) implicitly reaffirmed the rationale of Suter and unanimously held that “the requirement that a State operate its child support program in ‘substantial compliance’ with Title IV-D was not intended to benefit individual children and custodial parents, and therefore it does not constitute a Federal right. * * * In short, the substantial compliance standard is designed simply to trigger penalty provisions that *22increase the frequency of audits and reduce the State’s AFDC grant by a maximum of five percent. As such, it does not give rise to individual rights.” (Supra, 520 US, at 344.)
We also find persuasive the post-Suter, postamendment, preBlessing decisions of two Federal appeals courts which had occasion to revisit the issue of private rights of action under Federal child welfare statutes and the criteria to be applied in determining whether a particular Federal statute creates an individual right enforceable pursuant to section 1983.
In the first, the Circuit Court of Appeals for the District of Columbia (D.C.) Circuit, using an analysis similar to Blessing, has held in a post -Suter, postamendment, pr e-Blessing decision that an infant plaintiff, who sued the District of Columbia government and two of its employees for damages for injuries she allegedly received in foster care as a result of the defendants’ failure to investigate and protect her from abuse and neglect, cannot enforce a provision of CAPTA under section 1983. (Doe v District of Columbia, 93 F3d 861). In affirming the dismissal of the identical Federal statutory claim under 42 USC § 5106a (b) (2) made by plaintiffs here, the Court of Appeals found that the District Court correctly applied the Supreme Court’s reasoning in Suter.
Recognizing that although Suter and Wilder both involved statutory schemes and language of similar character and that the Supreme Court in Wilder found an enforceable right, whereas in Suter it did not, the D.C. Circuit followed Suter’s lead in distinguishing the language at issue in each case. In Suter (supra, at 359), the Supreme Court was careful to point out that the Medicaid legislation at issue in Wilder “set forth in some detail the factors to be considered” in setting rates. The court distinguished AACWA, noting that it provided no guidance on how to measure reasonable efforts despite regulations promulgated under the Act that provided “a laundry list of services that may be included in a state’s proposal” (93 F3d, supra, at 867). CAPTA, the D.C. Circuit found, analogously fails to offer a definition of what constitutes a “prompt investigation” and, unlike the regulations in Wilder, its regulations do not mandate factors that must be part of an “investigation”. “The striking parallels to the Adoption Act [AACWA] and its related regulations place this case squarely under the rationale of Suter and therefore Wilder is distinguishable”. (Supra, at 867.)
While Blessing dealt with a different statute, its significance lies in its refinement of the three-pronged test set forth in Wil*23der v Virginia Hosp. Assn, (supra)3 and its distinction between provisions of title IV-D intended to benefit individual recipients and provisions intended “only to guide the State in structuring its systemwide efforts at enforcing support obligations”, which provisions may ultimately benefit individuals eligible for title IV-D services, but only indirectly {Blessing v Freestone, supra, 520 US, at 344).
For instance, the Court, in Blessing, found that the detailed requirements set forth in title IV-D for Arizona’s data processing system and the staffing levels of the State agency administering the program do not give rise to individualized rights to computer services, but are simply intended to improve the over-all efficiency of Arizona’s child support enforcement scheme. Likewise, it found that the mandates of the statute and the relevant regulations, that Arizona establish a separate child support enforcement unit with “sufficient staff” to fulfill specified functions, do not give rise to individual Federal rights inasmuch as the link between staffing and the services provided to any particular individual is far too tenuous to support the conclusion that Congress intended to give each and every Arizonan eligible for title IV-D benefits the right to have the relevant State agency staffed at a “sufficient” level. Moreover, it found that neither the statute nor the regulation gives any guidance as to how large a staff would be “sufficient” and, thus, enforcement of such an undefined standard would “ ‘strain judicial competence’ ” {supra, at 1362 [citations omitted]).
Here, plaintiffs specifically rely upon certain provisions of CAPTA, 42 USC § 5106a (b) (1) (A); (2) and (3), which require a reporting system for allegations of child abuse or neglect; a system for prompt investigation of such allegations and for immediate action to protect children who are abused or neglected children or are in danger of abuse or neglect; and, procedures, personnel, facilities, programs, training and services to *24adequately address cases of child abuse and neglect. They also rely upon a specific provision of AACWA, viz., 42 USC § 671 (a) (16), which requires that, in order to be eligible for payments under the statute, a State shall have a plan approved by the Secretary of Health and Human Services, which “provides for the development of a case plan (as defined in section 675 (1) of this title) for each child receiving foster care maintenance payments under the State plan and provides for a case review system which meets the requirements described in section 675 (5) (B) of this title with respect to each such child”.
Plaintiffs’ CAPTA claims pursuant to 42 USC § 5106a (b) (1) (A) and (3) were properly dismissed by the IAS Court because New York State has in place the required reporting provisions and because, under the third criterion of the Wilder test, the adequacy of the administration and operation of such laws is an area too vague and amorphous for judicial enforcement. Plaintiffs also assert a claim pursuant to section 5106a (b) (2)4 in which they allege, inter alia, that defendants failed to promptly commence investigations upon receipt of reports of child abuse or neglect or that upon a finding of abuse or neglect, immediate protective steps were not taken relative to the subject child or other children under the same care.
In dismissing this claim, the IAS Court properly relied upon “Tony” L. v Childers (71 F3d 1182, cert denied sub nom. Simpson v Childers, 517 US 1212), another post-Suter, post-amendment, pre-Blessing appellate decision and its analysis. In “Tony” L., the Sixth Circuit, applying the same analysis later used by the Supreme Court in Blessing (supra), and the District of Columbia Circuit in Doe (supra), implicitly recognized the continued viability of Suter and correctly characterized the issue presented to us, i.e., “whether CAPTA creates a particularized duty on the State, as in Wilder, or whether it merely creates a generalized duty on the State, as in Suter” (71 F3d, supra, at 1189; see also, Doe v District of Columbia, 93 F3d 861, 864, supra).
*25The Circuit Court found that the implementing regulations for CAPTA placed the case in between the Supreme Court’s teachings in Wilder and Suter, inasmuch as while they use the word “may” and the State need not rely on the examples of “investigation” and “emergency services” provided, they clearly are intended to provide some guidance to the States, unlike Suter, in which no guidance whatsoever was provided. Nevertheless, the court found that “[t]he statute and regulations at issue are more like those in Suter (no guidelines) than those in Wilder (mandatory guidelines)” (supra,at 1189). It is apparent and reasonable, the court found, that Congress wanted to give States a certain amount of discretion in exercising their duties under CAPTA (supra).
Thus, inasmuch as we are dealing here with the identical child welfare statutes analyzed in Suter (supra) Doe (supra) and “Tony” L. (supra), dismissal of plaintiffs’ claims based upon these statutes was clearly warranted.
As noted above, the Federal courts originally lacked a common view on the effect of the Supreme Court’s decision in Suter on section 5106a (b) (2) because of Congress’s 1994 amendment. However, while that may have been the case when this appeal was originally argued, since then all of the Federal courts dealing with the issue have applied the analysis used by the Supreme Court in Blessing and held that section 5106a (b) (2) merely mandates that the State “provide that” there be a prompt investigation of child abuse reports. Indeed, the decision in Jeanine B. I, relied upon by plaintiffs here, itself has been reconsidered in light of Blessing and those plaintiffs’ CAPTA claims have been dismissed. The Jeanine B. II court also stated that, although reconsideration of plaintiffs’ AACWA claims was not requested, its preliminary belief is that Blessing also impacts the continued validity of the court’s prior holding that AACWA creates Federal rights enforceable under section 1983 and asked the parties to brief that issue (Jeanine B. v Thompson, 967 F Supp 1104, 1118 [Jeanine B. II]).
Likewise, in Marisol A. (supra), the other case relied upon by plaintiffs here, where only injunctive relief was sought, the court stated that it was persuaded that the plaintiffs there were entitled to claim alleged violations of CAPTA pursuant to section 1983 in light of the 1994 amendment disapproving of the Supreme Court’s reasoning in Suter as well as the original decision in Jeanine B. I. However, now that the CAPTA claims in Jeanine B. I have been dismissed, it would appear that the case law underpinning plaintiffs’ reasoning here has been *26severely undercut if not judicially extinguished. As stated in Jeanine B. II (supra, at 1116), the current trend in Federal appellate court decisions is contrary to the court’s original decision in Jeanine B. I. This trend is further confirmed by the very recent reversal by the Eleventh Circuit of Harris v James (883 F Supp 1511, 1520), another decision relied upon by the Marisol A. court. Thus, while the decision in Marisol A. remains undisturbed at this time, its reasoning has been severely eroded.
The Eleventh Circuit, in reversing Harris v James (supra), thought it safe, based upon its review of the Supreme Court’s case law (including Blessing) governing whether and under what circumstances violations of Federal statutes create a cause of action under section 1983, to declare that the holdings in Wright (supra) and Wilder (supra) and the three-pronged “enforceable rights” test developed in Wright and Wilder remain good law; and that, except to the extent it possibly intended to announce a rule that a provision is unenforceable under section 1983 simply because of its inclusion in a Federal funding statute requiring a State plan or specifying the contents of such a plan, the Supreme Court’s decision in Suter remains good law (Harris v James, 127 F3d 993, 1004).
It is thus clear to us that under any analysis, whether preSuter, Suter, or postamendment, post-Blessing, plaintiffs’ claims pursuant to the respective sections of CAPTA and AACWA were properly dismissed.
While AACWA simply requires that, in return for their acceptance of the Federal funds provided, the participating States must have a plan approved by the Secretary which meets standards set forth in 17 paragraphs, plaintiffs nevertheless contend that paragraph (16) as opposed to paragraph (15) is subject to private enforcement (42 USC § 671 [a]).
Since we are agreed that Wilder (supra), Suter (supra) and Blessing (supra) are good law, it is therefore appropriate to revisit the post-S uter, preamendment decisions in Baby Neal v Casey (821 F Supp 320, revd on other grounds 43 F3d 48) and Eric L. v Bird (848 F Supp 303). There, as here, the plaintiffs sought to avoid the holding in Suter by maintaining that their claims under other sections of AACWA were still viable since those sections were not specifically addressed by the Court in Suter. However, as noted by the District Court in Baby Neal, “The language of Suter is clear. Plaintiffs may not bring an action under the Adoption Act itself or 42 U.S.C. § 1983 for alleged failures of the Commonwealth to implement any feature *27of its plan which has been approved by the Secretary” (supra, at 327; emphasis added).
The District Court also noted that the Supreme Court found that “ ‘The Act does place a requirement on the States, but that requirement only goes so far as to ensure that the State have a plan approved by the Secretary which contains the 16 listed features’ * * * [and that] ‘[T]he regulations promulgated by the Secretary to enforce the Adoption Act do not evidence a view that § 671 (a) places any requirement for state receipt of Federal funds other than the requirement that the State submit a plan to be approved by the Secretary’ ” (821 F Supp, supra, at 327, quoting Suter v Artist M., supra, 503 US, at 358, 361).
Plaintiffs here, like the plaintiffs in Eric L. (supra), do not deny that New York has a plan approved by the Secretary which meets the 17 enumerated requirements. Instead, they argue that it is not in fact fulfilling its plan obligations and seek to force the State to do what it committed itself to do in its own plan. They claim that defendants failed to produce adequate case plans designed to reunite foster children with their families or provide them with permanent homes or failed to take steps to implement such plans. As found by the District Court in Eric L., however, plaintiffs’ claims, including one pursuant to paragraph (16) of section 671 (a), were foreclosed by the decision in Suter inasmuch as, like paragraph (15), each of the paragraphs relied upon is “ ‘merely another feature which the state plan must include to be approved by the Secretary,’ and does not create an enforceable right.” (Eric L., supra, 848 F Supp, at 312, quoting Suter v Artist M., 503 US, supra, at 359, n 10.) Thus, the IAS Court properly dismissed plaintiffs’ claims under CAPTA and AACWA.
We also agree that the IAS Court correctly determined the issues regarding the timeliness of the Public Administrator’s intervention in this action and properly allowed the intervention of the estate of Alan G.’s personal injury claims to relate back, pursuant to CPLR 203 (f), to the time when his siblings moved to intervene in this action (Vastola v Moer, 39 NY2d 1019, 1021; United States v Randall & Blake, 817 F2d 1188, 1192). Those personal injury claims met the requirements that they arose out of the same transactions and occurrences that gave rise to the preexisting plaintiffs’ claims and that they are similar enough to the preexisting plaintiffs’ claims such that defendants were placed on notice of the existence of the subsequent claims (see, Manti v New York City Tr. *28Auth., 146 AD2d 551, 552; Key Intl. Mfg. v Morse/Diesel, Inc., 142 AD2d 448, 457-458; Golub v Baer, Marks & Upham, 172 AD2d 489, 490).
The court properly declined to apply the relation back doctrine to the estate’s wrongful death claims, since none of plaintiffs’ prior pleadings, including the intervening complaint of the G. children, provided defendants with notice of these essentially different claims (Key Intl. Mfg. v Morse/Diesel, Inc., supra).
We disagree with the IAS Court’s denial of that part of defendants’ motion seeking to dismiss plaintiffs’ claims pursuant to Social Services Law § 409 et seq. and modify the appropriate orders to grant such relief. Although in Martin A. v Gross (supra), we upheld plaintiffs’ right to injunctive relief to ensure that plans were prepared for the provision of protective services to avoid their unnecessary placement in foster care, it does not necessarily follow that they are entitled to seek money damages caused by any failure to implement the plan. It is well settled that, where a statute does not make express provision for civil damages, recovery may be had only if a private right of action may fairly be implied (Sheehy v Big Flats Community Day, 73 NY2d 629, 633). In determining such issue, we must inquire whether plaintiffs are members of the class for whose particular benefit the statute was enacted; whether recognition of a private right of action would promote the legislative purpose; and, whether creation of such right would be consistent with the legislative scheme (supra, at 633-634 [citations omitted]). While plaintiffs certainly qualify under the first prong of the test and, as urged by the dissent, permitting civil damages might serve to ensure defendants’ compliance with the statute, the legislative history of title 4 of article 6 of the Social Services Law (§ 409 et seq.) shows that the purpose of its enactment was to create a funding scheme providing enhanced reimbursement by the State as an incentive for local social services districts to provide preventive services for children and their families, not to impose civil liability for money damages upon local districts to compensate for their failure to provide such services.
As to plaintiffs’ constitutional claims, their procedural due process claims based upon the protective services mandated in Social Services Law sections §§ 417 and 424 must fail unless they can show that the procedures in sections 417 and 424 were enacted pursuant to a substantive constitutional obligation to protect them from abuse or neglect (Doe v District of *29Columbia, 93 F3d, supra, at 868). They fail to make such a showing.
Even if plaintiffs were able to allege an interest, the deprivation of which requires due process, they could not prevail because the question then arises as to what, if any, additional process is due. “[I]n a case such as this, where the alleged deprivation of liberty or property is not pursuant to an established state procedure, the existence of an adequate post-deprivation remedy under state tort law is all the process that is due”. (Doe v Fein, supra, 93 F3d, at 868-869 [citations omitted]; see also, Sinhogar v Parry, 74 AD2d 204, 213, appeal dismissed in part 50 NY2d 1022.)
We agree that the G. children were entitled not to be returned to their abusive home environment without adequate procedural protection; however, there must be a threshold finding of need and eligibility made before a plan for preventive services is developed. Inherent in plaintiffs’ claim of entitlement to such preventive services is the implication that the statute imposes a nondiscretionary duty on the part of social services officials to make the statutorily required finding under certain described circumstances. Such reasoning has already been rejected by this Court inasmuch as such professional evaluation as to the existence of a circumstance requiring child preventive services cannot reasonably be construed as ministerial or nondiscretionary (Grant v Cuomo, 130 AD2d 154, 167). Any “entitlement” sought to be enforced depends upon the decisions of social services professionals and does not even come into existence until the discretionary determination as to what is appropriate has been made (Torres v Little Flower Children’s Servs., 64 NY2d 119, 128, cert denied 474 US 864).
There is also no merit to the F. children’s substantive due process claim. Although the Supreme Court, in DeShaney v Winnebago County Dept, of Social Servs. (489 US 189), specifically left open the question as to whether children whom the State removes from their homes and places in foster homes enter into a special relationship with the State giving rise to an affirmative right to protection, it strongly signalled that they did. Assuming, arguendo, such a “special relationship”, it is still necessary to consider by what standard the State’s conduct must be measured.
Merely negligent State conduct does not constitute a deprivation under the Due Process Clause (Daniels v Williams, 474 US 327, 331-336; Davidson v Cannon, 474 US 344, 347-348) and only recklessness or something greater can give rise to a *30substantive due process violation (Artist M. v Johnson, 726 F Supp 690, 700, affd 917 F2d 980, revd on other grounds sub nom. Suter v Artist M., 503 US 347, supra, citing Archie v City of Racine, 847 F2d 1211, 1220).
Plaintiffs allege violations of their constitutionally protected right to reasonable care and safety while in foster care, including both physical safety and emotional well being. However, even giving plaintiffs the benefit of all favorable inferences, nothing alleged suggests such total indifference on defendants’ part to plaintiffs’ physical and emotional safety as to give rise to a substantive due process claim (supra). Likewise, plaintiffs’ State constitutional claims should also be dismissed. While the State-Constitution (art XVII, § 1) mandates aid for the needy, the extent of such aid and the manner in which it is to be provided is left to the discretion of the Legislature (Tucker v Toia, 43 NY2d 1, 8), which has provided for such aid by enacting the very child welfare statutes in question here. As such, plaintiffs have no State constitutional claim independent from their claim under the Social Services Law.
Finally, although the City may, under certain circumstances, be answerable for injuries suffered by children in its charge (see, Barnes v County of Nassau, 108 AD2d 50, 54; Bartels v County of Westchester, 76 AD2d 517), whether plaintiffs can establish their claim of a special relationship with or a duty owed to them by defendants is generally a question for a jury to decide (De Long v County of Erie, 60 NY2d 296, 306). Thus, while we agree that plaintiffs should be permitted to pursue any common-law tort claims they may have for alleged physical and emotional injuries suffered while in foster care, the issue of whether or not there is a special relationship should be left for determination by the trier of fact. We would also note, as Justice White did, in Boland v State of New York (218 AD2d 235, 249 [concurring in part and dissenting in part]), that the adoption of the majority’s rule in that case, which overlooks the four elements necessary to invoke the special relationship rule (see, Cuffy v City of New York, 69 NY2d 255, 260), greatly expands the scope of the State’s or City’s duty to abused or neglected children and exposes them to potential and additional liability in this area and others (e.g., abuse and neglect of the elderly) where the State has statutorily undertaken to provide protective services for its citizens.
Therefore, despite the tremendous problems facing the child welfare system and the need for improvement in the provision of preventive services, where Congress or the Legislature has *31not explicitly or implicitly provided for a private cause of action to enforce a particular statute and plaintiffs have withdrawn their claims for injunctive and declaratory relief, they must depend upon traditional State tort theories in order to recover any monetary damages for their present claims (see, DeShaney v Winnebago County Dept, of Social Servs., supra, at 203).
Accordingly, the order of Supreme Court, New York County (Walter Tolub, J.), entered June 3, 1996, which granted defendants’ motion for leave to amend their answer to the intervening complaint of the Bronx Public Administrator to assert the affirmative defense of the Statute of Limitations and for summary judgment thereon dismissing all causes of action of the Public Administrator on behalf of the estate of Alan G., to the extent of dismissing, with prejudice, the first, third, fifth and seventh causes of action sounding in wrongful death, should be affirmed, without costs.
Order, same court and Justice, entered June 28, 1996, which granted defendants’ motion to reargue the court’s decision, dated May 17, 1996, which had held that the personal injury claims asserted by the estate of Alan G. related back to the commencement of the action by his siblings and were timely interposed and, upon reargument, modified its decision to reflect that the estate’s personal injury claims relate back to April 1991 when the G. children moved to intervene in the pending actions and were timely interposed, should be affirmed, without costs.
Order, same court and Justice, entered July 3, 1996, which, in the G. family action, granted defendants’ motion for partial summary judgment and dismissed, with prejudice, the claims in the second amended complaint, the intervening complaint of Mark, Kevin, Steven and Susan G., and the intervening complaint of the Bronx Public Administrator on behalf of the estate of Alan G., except the eighteenth cause of action in which Mark, Kevin, Steven and Susan G. allege violations of Social Services Law § 409 et seq. and § 411 et seq. due to defendants’ alleged failure to promulgate a plan as mandated by the Social Services Law; the twentieth and twenty-first causes of action in which plaintiffs Mark, Kevin, Steven and Susan G. allege violations of article XVII of the State Constitution based on defendants’ alleged failure to promulgate a plan mandated by the Social Services Law; the first, second, third and fourth causes of action in the intervening complaint of the Bronx Public Administrator in which he alleges violations of Social Ser*32vices Law § 409 et seq. and § 411 et seq., and article XVII of the State Constitution based solely on defendants’ alleged failure to promulgate a plan, conduct investigations, and provide services in the time and manner mandated by the Social Services Law, should be modified, on the law, defendants’ motion further granted and plaintiffs’ claims insofar as they allege violations of Social Services Law § 409 et seq. and article XVII of the State Constitution should be dismissed, and otherwise affirmed, without costs.
Order, same court and Justice, entered July 11, 1996, which granted defendants’ motion for partial summary judgment and dismissed, with prejudice, the claims in the second amended complaint, except the claim in the tenth cause of action in which plaintiffs Martin, Bill, Laura and Vincent A. allege violations of Social Services Law § 409 et seq. and article XVII of the State Constitution based upon defendants’ alleged failure to promulgate a plan mandated by the Social Services Law, should be modified, on the law, defendants’ motion further granted and plaintiffs’ claims under the tenth cause of action, insofar as they allege violations of Social Services Law § 409 et seq. and article XVII of the State Constitution, should be dismissed, and otherwise affirmed, without costs.
Order, same court and Justice, entered July 9, 1996, which granted defendants’ motion for partial summary judgment and dismissed, with prejudice, the B. family’s claims in the second amended complaint, except the claims alleging violations of Social Services Law § 409 et seq. and article XVII of the State Constitution based on defendants’ alleged failure to promulgate a plan mandated by the Social Services Law, should be modified, on the law, and defendants’ motion further granted and plaintiffs’ claims under the tenth and fourteenth causes of action, insofar as they allege violations of Social Services Law § 409 et seq. and article XVII of the State Constitution, should be dismissed, and otherwise affirmed, without costs.
The order of the same court and Justice, entered July 9, 1996, which granted defendants’ motion for partial summary judgment and dismissed, with prejudice, the claims in the second amended complaint, except the seventeenth cause of action in which Frances and John F. allege violations of Social Services Law § 409 et seq. based upon defendants’ alleged failure to promulgate a plan mandated by the Social Services Law, should be modified, on the law, defendants’ motion further granted and plaintiffs’ claims insofar as they allege violations of Social Services Law § 409 et seq. should be dismissed, and otherwise affirmed, without costs.

. “Such an inquiry turns on whether ‘the provision in question was intend[ed] to benefit the putative plaintiff.’ * * * If so, the provision creates an enforceable right unless it reflects merely a ‘congressional preference’ for a certain kind of conduct rather than a binding obligation on the governmental unit * * * or unless the interest the plaintiff asserts is ‘too vague and amorphous’ such that it is ‘ “beyond the competence of the judiciary to enforce” ’ ” (496 US, supra, at 509 [citations omitted]).


. “42 USC § 1320a-2. Effect of failure to carry out State plan “In an action brought to. enforce a provision of this chapter, such provision is not to be deemed unenforceable because of its inclusion in a section of this chapter requiring a State plan or specifying the required contents of a State plan. This section is not intended to limit or expand the grounds for determining the availability of private actions to enforce State plan requirements other than by overturning any such grounds applied in Suter v. Artist M., [503 US 347,] 112 S. Ct. 1360 (1992), but not applied in prior Supreme Court decisions respecting such enforceability; provided, however, that this section is not intended to alter the holding in Suter v. Artist M. that section 671 (a) (15) of this title is not enforceable in a private right of action.”


. “We have traditionally looked at three factors when determining whether a particular statutory provision gives rise to a federal right. First, Congress must have intended that the provision in question benefit the plaintiff. Wright, 479 U.S., at 430. Second, the plaintiff must demonstrate that the right assertedly protected by the statute is not so ‘vague and amorphous’ that its enforcement would strain judicial competence. Id., at 431-432. Third, the statute must unambiguously impose a binding obligation on the States. In other words, the provision giving rise to the asserted right must be couched in mandatory rather than precatory terms. Wilder, supra, at 510-511; see also Pennhurst State School and Hospital v. Halderman, 451 U.S. 1, 17” (Blessing v Freestone, supra, 520 US, at 340-341).


. “(b) Eligibility requirements
“In order for a State to qualify for a grant under subsection (a) of this section, such State shall * * *
“(2) provide that upon receipt of a report of known or suspected instances of child abuse or neglect an investigation shall be initiated promptly to substantiate the accuracy of the report, and, upon a finding of abuse or neglect, immediate steps shall be taken to protect the health and welfare of the abused or neglected child and of any other child under the same care who may be in danger of abuse or neglect” (emphasis added).